Title: To Thomas Jefferson from Jacques Finck, [1787?]
From: Finck, Jacques
To: Jefferson, Thomas


[Paris, 1787?] “Jacques Finck, ci-devant Maitre d’hôtel de Monsieur Franklin, alors Ambassadeur en France, implore, avec respect et confiance,” TJ’s “puissante intercession” for the recovery of the sum  of 3,035₶ claimed to be due to him by Franklin, “si justement révéré chez toutes les Nations,” whom he had served for three years; Finck set forth the details of his dispute over the arrangement that produced this debt, and of the effort he had made to bring the matter to Franklin’s attention; he enclosed a copy of the agreement that William Temple Franklin, who managed the household, caused him to sign.
